Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-19-00383-CV

                                          Hien Minh CAO,
                                             Appellant

                                                     v.

                                            Hoang CAO,
                                             Appellee

                     From the County Court at Law No. 10, Bexar County, Texas
                                  Trial Court No. 2019CV03006
                             Honorable J. Frank Davis, Judge Presiding

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice

Delivered and Filed: August 21, 2019

VACATED AND DISMISSED

           This is an appeal from a judgment awarding possession in a forcible detainer action. The

issue of possession in a forcible detainer action becomes moot if the judgment is not timely

superseded, the appellant is no longer in possession, and the appellant does not have a potentially

meritorious claim of right to current, actual possession. See Briones v. Brazos Bend Villa Apts.,

438 S.W.3d 808, 812 (Tex. App.—Houston [14th Dist.] 2014, no pet.). If a case is moot, we must

dismiss the case for lack of jurisdiction. See id.
                                                                                      04-19-00383-CV


       In this case, we issued a show cause order, noting a writ of possession had issued, and

appellant had not filed a bond to supersede the judgment. We directed appellant to file a response

explaining why this case should not be dismissed. Appellant, acting pro se, filed a response relating

to the merits of the appeal. The response does not address the issue of whether this appeal is moot.

       “Judgment of possession in a forcible detainer action is not intended to be a final

determination of whether the eviction is wrongful; rather, it is a determination of the right to

immediate possession.” Marshall v. Hous. Auth. of City of San Antonio, 198 S.W.3d 782, 787 (Tex.

2006). When the issue of possession becomes moot we will therefore “vacate the trial court’s

judgment, and dismiss the case as moot.” Id. at 790. Accordingly, we vacate the trial court’s

judgment and dismiss the case as moot. See id.

                                                  PER CURIAM




                                                 -2-